Confidential Treatment Requested by Pac-West Telecomm, Inc.

DIAL ACCESS SERVICES AGREEMENT
 
This Dial Access Services Agreement (“Agreement”) is entered into as of
January 31, 2002 (“Effective Date”) by and between Pac-West Telecomm, Inc.
(“Pac-West”), a California corporation, and Qwest Communications Corporation
(“Qwest” or “Customer”), a Delaware corporation.
 
WHEREAS, Pac-West is the single point of contact through which Customer may
order services under this Agreement for itself and its affiliates from the
Pac-West family of companies;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pac-West and Customer agree as follows:
 
1.  Service Description
 
(a)  General Service Overview
 
Pac-West is providing to Customer, Customer’s end users, and Customer’s clients
and reseller’s end users (collectively, “Users”) a turn-key bundled service
offering as described in this Section 1 (“Service”). The Customer-facing product
is measured in units of modem ports (“Ports”) that are capable of terminating
local or long distance end-user-originated modem or ISDN calls to effect
connectivity to the Internet. The Ports are housed in network devices of various
configurations and referred to as network access servers (“NAS”). The NASs and
associated equipment shall be obtained and installed by Pac-West, at its sole
cost and expense. Pac-West shall also purchase and manage at its own expense
hardware maintenance contracts for the NASs and shall ensure that Customer is
authorized pursuant to such contracts to submit and coordinate Returned
Merchandise Authorizations (RMAs) and similar correspondence with the
maintenance provider. The NASs are managed by Customer in all software regards
upon Service acceptance, and shall be installed in telco-grade co-location
facilities or Pac-West operated central offices (“Pac-West Equipment Sites”) at
Pac-West’s discretion. Incoming User’s calls will be connected to the NAS from a
Pac-West-owned and operated switch or functional equivalent (“Pac-West Switch”)
using an ISDN primary rate interface (“PRI”) using NFAS technology on PRIs. The
current operational configuration utilizes two D channels per 28 T-1s. If
another solution is requested, it must be a mutually agreed upon alternative,
and comparable telecommunication facility provided by Pac-West (“Ingress
Circuits”). When more than one PRI is required to support the peak simultaneous
User load from a given local calling area (“LCA”), Pac-West will provision any
additional PRI’s ordered by Customer for the same LCA such that incoming User
calls will be routed to the additional PRI’s associated with that LCA until
saturation of the current PRI receiving calls (“Rotary”). Where possible, unless
requested otherwise by Qwest, Pac-West will provision all LCAs served by a given
Pac-West Switch into one consolidated trunk group prior to the hand off to the
NAS. Each LCA’s Rotary will be provisioned by Pac-West for multiple unique phone
number assignments in quantities defined hereafter. Pac-West will maintain an
appropriate level of inter-machine trunking (“IMT”) to the Pac-West Switch from
the Public Switched Telephone Network (“PSTN”) such that all User offered load
for which there are available Ports on the NAS can be supported. Pac-West will
install, maintain, and provide as part of Service all additional supporting
management and aggregation infrastructure that is required locally within each
Pac-West Equipment Site as specified herein. Customer will carry User traffic
from the egress port of the last Pac-West-owned equipment through which the User
call is routed back to Customer’s network via various circuit architectures as
defined herein (“Egress Circuits”); the ordering and cost burden of such
backhaul circuitry being the sole responsibility of Customer. Pac-West will bill
and Customer shall pay for Service on a per port unit basis in accordance with
the provisions and conditions as defined in this Agreement.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

1

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(b)  Accepted Service Configurations
 
Following is a list of attached Exhibits that detail the architecture,
operational requirements, and relevant technical parameters associated with the
Service, which such list can be appended upon Customer’s request to include
additional configurations upon certification by Customer.
 
(i)  Cisco Equipment Configurations (Refer to Exhibit 6).
 
(c)  Service Elements
 
The Service provided by Pac-West is a bundled offering that includes in the per
port unit cost paid by Customer: all telco-grade and manufacturer recommended
physical facilities and associated environment required for the proper function
of the equipment used to provide Service, including without limitation floor
space, UPS fed AC power, DC power, battery bank, rectifiers, generator backup,
heating, ventilation, air conditioning (HVAC), and any other utilities as may be
necessary; functional PRI’s from the Pac-West Switch to the NAS, delivered in
time intervals that are in accordance with the SLA as defined in this Agreement;
sufficient IMT capacity into the Pac-West Switch to support all incoming User
calls up to the number of Ports purchased by Customer, which IMT provisioning
shall be the sole responsibility of Pac-West and which IMT bandwidth will be
verified through IMT peak load reports provided to Customer at its request by
Pac-West; a Rotary for each LCA that has been provisioned with at least 40
unique DID numbers, the ability to accept long distance calls, two-way traffic
(i.e., in-bound and for testing purposes, out-bound (if trunks are to be used
for outbound services on a new product or service application then Pac-West and
Customer agree to review outbound traffic patterns and agree to work towards a
mutually acceptable price structure for the outbound minutes, if any, at that
time)), and calls delivered via both transient and reciprocal trunks; two (2)
out of band (“OOB”) modems, each with an active POTS line, per equipment site
that will be used for service activation and outage-related equipment
maintenance, two (2) DS0 test phone numbers for every switch that provides
ingress circuits for this Service; the purchase, installation, and maintenance
of all equipment, telecommunication services and other related facilities
required to provide Service up to the point of Service demarcation, which
demarcation point shall be defined as the physical port of the equipment to
which Customer’s Egress Circuit is connected (“Service Demarcation Point”); and
anything else not yet identified that would be required to terminate a User call
on the NAS and subsequently hand off the call to Customer at the Service
Demarcation Point onto Customer’s Egress Circuits.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

2

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(d)  Service Egress Circuits
 
All costs associated with the acquisition and installation of the Egress
Circuits to the Service Demarcation Point shall be the sole responsibility of
Customer excepting any Pac-West imposed Egress Circuit port fees, which fees are
included in the per port unit price of the Service. Customer agrees to use any
existing available facilities in place between Customer and Pac-West, should
such facilities exist and such use is permitted by law, as the preferred
mechanism for Egress Circuit provisioning so as to activate Service in as
expeditious a manner as possible provided said facilities are either i) under
the ownership and control of Customer, or ii) under the ownership and control of
Pac-West and being provided to Customer at or below then current market rates.
Pac-West agrees to fully cooperate with Customer and any third-party provider
selected by Customer to connect all Egress Circuits provisioned by such
third-party provider to the specific ports identified by Customer at the Service
Demarcation Point.
 
(e)  NAS Equipment
 
(i)  Responsibility
 
Pac-West or its affiliates shall (a) obtain and install the NAS equipment
received from KMC Funding Corporation pursuant to the terms and conditions of
its Bailment Agreement of certain equipment used in the providing of services
herein with Pac-West dated January 30, 2002, marked Exhibit 5 and attached
hereto (“KMC Agreement”) and (b) lease and install ancillary equipment received
and leased from Customer. The execution and performance of the KMC Agreement,
including but limited to delivery and possession of the equipment defined
therein, which also includes all other required supporting equipment needed to
provide Service to the Service Demarcation Point to Pac-West by KMC are
conditions precedent to Pac-West’s obligations herein.
 
(ii)  Selection
 
Pac-West will only provide Service using an architecture that is consistent with
the specified NAS vendors and the specific NAS configurations as identified in
Section 1(b) above and the Appendices associated therewith. If Customer has a
preferred configuration among the list identified in Section 1(b), Pac-West
agrees to cooperate with Customer to provide Service using Customer’s preferred
NAS configuration.
 
(iii)  Maintenance
 
Pac-West shall proactively maintain all NAS equipment and all related equipment
used in connection with the Service to the extent possible without having direct
console access. Pac-West shall maintain a sparing pool of parts for the NAS as
provided in Exhibit 2. Pac-West shall provide Customer with 7x24x365 NOC-to-NOC
technical support. Pac-West will continuously examine its processes and consider
revisions in servicing Customer’s accounts in an ongoing effort to provide
improved customer service for Customer.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

3

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(iv)  Operational Control
 
During the initial configuration of the NAS, OOB modems, and Management Console,
Pac-West agrees to assist Customer as required. Upon Service Acceptance as
defined in Section 11, and notwithstanding Section 1(e)(iii) above, Customer
shall have exclusive responsibility for all existing and future NAS software
operational elements, including without limitation operating system (“OS”)
revision control and selection, OS upgrades, NAS configuration, network
management of the NAS, software feature enhancement coordination and costs, and
any other activity relating to the purchase, installation or management of the
software elements of the NAS. Customer shall be responsible for fault
identification and isolation, and Pac-West shall assist in the trouble
resolution as required in accordance with the SLA requirements and maintenance
procedures defined in the Agreement.
 
(v)  User Authentication
 
Customer shall have exclusive responsibility for User authentication.
 
(vi)  Technology Upgrades
 
Pac-West agrees that additional Accepted Service Configurations may be appended
to this Agreement at the request of Customer as referenced in Section l(b), and
Pac-West’s selection from that list shall be as defined in Section l(e)(ii). In
the event an alternate NAS configuration to existing installed Service requiring
a hardware upgrade is desired by Customer or Pac-West, the parties shall confer
and mutually agree as to whether to deploy such hardware upgrade. Negotiation of
the particulars with respect to such hardware upgrade, including without
limitation cost sharing, migration scheduling, manufacturer purchase credits,
and used equipment re-sale or re-deployment, shall be executed in good faith as
conditions dictate on an individual case by case basis and structured according
to the unique circumstances as may apply.
 
(vii)  KMC Equipment
 
If KMC Funding Corporation as to the KMC Agreement either (i) requests the
return of the Ports; or (ii) terminates said Agreement, or (iii) breaches its
covenants under such KMC Agreement, or (iv) provides equipment that is not in
working order for Pac-West to provide service on the date of delivery of such
equipment, or (v) rejects the KMC Agreement after a petition, under an
applicable bankruptcy act or receivership statute, is filed by or against KMC
Funding Corporation, then in any such event Pac-West may cease without penalty
to provide the Services with respect to those Ports affected by (i), (ii),
(iii), (iv) or (v) above, unless Customer, in its sole discretion and at its own
expense, either (a) provides all the replacement equipment reasonably necessary
for Pac-West to continue to provide Services with respect to such Ports; or
(b) cancels its obligations as to the affected Ports for the remaining term of
the contract; provided, however, that such cessation of Services shall not
release Qwest of any obligation to pay the Monthly Recurring Charges of said
Ports per the Early Termination (Section 3(b)) schedule. Additionally, Customer
will have an obligation to pay any Monthly Maintenance Charges incurred by
Pac-West for the cancelled Ports for the remainder of the term those maintenance
agreements are in place. Lastly, if KMC requires Pac-West to return any of the
said Ports, Pac-West shall solicit cost information from third parties to
de-install and ship the Ports to KMC and shall also develop a cost for Pac-West
to use its own personnel to de-install and ship the Ports to KMC. Customer shall
have the option to select which method it prefers for the return of the Ports to
KMC and shall, accordingly, reimburse amounts paid by Pac-West to the third
party selected, or pay Pac-West its agreed charges, to de-install and ship the
Ports to KMC.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

4

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
2.  Service Term
 
(a)  Boundary Definition/Co-Termination
 
The Service Term (as set forth in Section 2(b) below) shall begin upon the
activation of any Ports pursuant to this Agreement, but no later than June 30,
2002. All Ports under each of the Phases described below shall have a
co-terminus expiration date as set forth in Section 2(b).
 
(b)  Length
 
Except as provided in Sections 2(c) (Service Term Renewal), 3 (Early
Termination), 7(a) (Payment and Taxes), 12(a) (Service Installation Intervals),
13(c) (Tariff Regulatory Changes), 13(d) (Tariff Misapplication), and 21 (Force
Majeure), the Service Term of this Agreement shall commence as provided in
Section 2(a) above and extend until June 30, 2005.
 
(c)  Renewal
 
Upon expiration, Customer may extend the term of this Agreement for an
additional period of twelve (12) months by providing at least 30 days prior
written notice to Pac-West.
 
3.  Early Termination
 
(a)  For Cause
 
This Agreement may be terminated by either party for cause without penalty or
termination liabilities. Unless otherwise mutually agreed, termination due to
cause shall be effective thirty (30) days after receipt of written notice sent
to the defaulting party if such default has not been cured during such
thirty (30) day notice period. Cause will be defined as any of the events of
default below.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

5

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(i)  Fundamental Material Breach
 
Fundamental Material Breach will have been deemed to occur if either party fails
to perform or comply with any material provision of this Agreement.
 
(ii)  Insolvency Breach
 
An Insolvency Breach will have been deemed to occur if (i) a party becomes
insolvent, makes an assignment for the benefit of creditors, or provides written
notification of an inability to pay debts as they mature or, with respect to
Pac-West, (ii) the insolvency of Pac-West is reasonably believed to be imminent.
 
(iii)  Bankruptcy Breach
 
A Bankruptcy Breach will have been deemed to occur if a petition, under any
foreign, state, or United States bankruptcy act or receivership statute, is
filed by either party against the other party, or against either party by any
third party.
 
(b)  Without Cause — By Customer
 
Customer may terminate this Agreement without cause in whole or in part (i.e.,
on a per Port basis) prior to the end of the Service Term subject to the early
termination liabilities. In the event of Port termination prior to the Service
Term, any Port for which Customer has satisfied the appropriate early
termination charges as defined herein shall continue to be recognized by
Pac-West as applicable towards the satisfaction of the Minimum Service
Commitment pursuant to Section 4. The early termination liability for any given
Port shall be determined by multiplying the total number of whole months between
termination notice date and the end of the Service Term by the applicable price
per Port pursuant to Section 5 by the declining liability percentage scale
defined below:
 
Active Service Term Months
Liability Percentage
0-12
100%
13-24
85%
25-36
70%



(c)  Survivorship
 
The provisions set forth in Sections 17-20 (Warranties, Limitation of Liability,
Intellectual Property Indemnity, and Confidentiality), as well as any other
provision that reasonably may be expected to survive, shall survive the
expiration or termination of this Agreement.
 
(d)  Migration Assistance
 
Upon expiration or any termination of this Agreement, Pac-West shall (i) provide
Customer, or at Customer’s request Customer’s designees, reasonable assistance
and consultation to ensure a smooth and timely transition of Customer’s purchase
of Services then expiring or being terminated to another vendor or vendors or to
Customer, and (ii) continue to provide the Services then expiring or being
terminated to Customer (at prices then in effect as of the date of such
expiration, termination or cancellation) and otherwise perform all of its
obligations under this Agreement (such Pac-West obligations described in this
Section collectively “Transition Assistance”) for the Transition Period.
“Transition Period” shall mean a time period commencing upon the effective date
of expiration or termination, and ending after six (6) months in duration.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

6

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
4.  Minimum Service Commitment
 
Except as otherwise provided herein, Customer agrees to maintain the Ports set
forth below for the duration of the respective Service Terms (“Port
Commitment”). The parties agree to work cooperatively to complete a deployment
plan within thirty (30) days after the Effective Date that will result in the
fastest reasonable delivery and activation for the entirety of the Port
Commitment.
 
Phase 1 Port Commitment: Minimum of [**] Ports activated within 45 days of the
Effective Date, at the locations set forth in Exhibit 4.
 
Phase 2 Port Commitment: Minimum of [**] additional Ports activated on or before
June 30, 2002, at the locations set forth in Exhibit 4.
 
5.  Service Pricing
 
(a)  Non Recurring Charges
 
No non-recurring charges shall apply to this Service offering provided that the
Port Commitment set forth in Section 4 has been satisfied. To the extent that
any applicable tariff includes non-recurring charges, Pac-West agrees that such
non-recurring charges already have been factored into the monthly fee for the
bundled Service as set forth above, and if necessary will file a tariff
amendment or supplement to reflect the same.
 
(b)  Monthly Recurring Charges
 
The billing for the Service will be determined by the total number of active
Ports at the end of any calendar month. A Port shall be deemed active when it is
capable of terminating an end-user call originated on the Public Switched
Telephone Network (“PSTN”) that results in that end-user achieving Internet
connectivity. The monthly fee per active Port for a given calendar month or any
fraction thereof shall be [**] (“Port Rate”) plus any applicable taxes and
surcharges in accordance with Section 7(b). For avoidance of doubt, this port
rate includes Pac-West purchasing and providing hardware maintenance contracts
with associated vendor Equipment as well as charges for Pac-West’s private
virtual circuit use.
 
(c)  Rebate
 
At the end of each calendar month of the Service Term, and at the end of each
calendar month during any extension thereof pursuant to Section 2(c), Pac-West
shall calculate the total hours of usage of (i) the Ports used by Customer
pursuant to this Agreement and (ii) the Ports used by Customer pursuant to that
certain Dial Access Services Agreement between the parties dated as of
December 29, 2000 (collectively, the “Port Usage”). If the Port Usage equals or
exceeds an average of [**] hours per Port for such month, Pac-West shall provide
Customer a rebate of [**] for each of the Ports under this Agreement for such
month. Any such rebates shall be paid by check within 10 days after the end of
the applicable calendar quarter in which the rebates became due.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

7

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
6.  Service Billing Procedures
 
Pac-West shall bill Customer monthly in arrears based on the applicable monthly
fee pursuant to Section 5 for all active Ports as of the last day of the
preceding month.
 
7.  Payment & Taxes
 
(a)  Payment
 
Pac-West will bill Customer monthly. Bills are due when issued and payable
within 30 days after the bill is received. Undisputed amounts are past due if
they are not received by Pac-West or its agent within 30 days after Customer
receives the bill. Any amounts past due will be subject to a late payment charge
accruing at the rate of 1-1/2% per month, or portion thereof, until paid. In
addition, bills not paid within 10 days after Customer receives notice that they
are past due, that are not otherwise subject to a legitimate dispute, may result
in service interruption or suspension of access privileges to Pac-West’s
collocate facility until the full, undisputed amount of the bill is paid;
provided, however, that Pac-West shall not interrupt service or suspend access
privileges without providing at least 15 business days prior written notice to
Customer. Customer agrees to pay all costs incurred by Pac-West in collecting
any unpaid, undisputed amounts, including attorneys fees.
 
(b)  Taxes
 
All prices for Services provided hereunder are exclusive of any sales, use or
VAT taxes imposed or levied by any government entity on the Services provided
hereunder (“Taxes”). Customer agrees to pay any applicable Taxes that Pac-West
is required to collect or pay in connection with any Service provided hereunder;
provided that in no event shall Customer be required to pay any taxes on the net
income, municipal franchise, real or personal property, or gross receipts of
Pac-West. In the event that Customer believes it is exempt from otherwise
applicable Taxes, Customer shall provide Pac-West with an exemption certificate
evidencing such claimed exemption, which Pac-West shall honor. All applicable
Taxes shall be itemized in each invoice.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

8

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(c)  Invoicing
 
All invoices for Services provided hereunder shall be sent to:
 
Qwest Communications Corporation
555 17th Street
Denver, CO 80202
Attention: Accounts Payable


8.  Applicable Service Territory
 
To the extent requested by Customer, Pac-West agrees to provide Service as
defined in this Agreement in all locations that Pac-West is technically capable
of providing Service using its current and/or future affiliates’
telecommunication facilities within their existing or future network footprint.
 
9.  Service Portability
 
Both parties agree that due to the dynamic nature of Dial Access Internet
traffic, it is their intent to allow portability of the Ports to different
locations. Reasonable re-allocation of Ports between LCAs that are serviced by a
single physical Pac-West location shall be accommodated without charge. In the
event of a re-allocation of Ports between LCAs that are serviced by different
physical Pac-West locations, the parties agree to negotiate in good faith with
regard to timeframes and the one-time non-recurring costs, which shall be
limited to reasonable time and materials, for such portability.
 
10.  Service Ordering Procedure
 
(a)  Orders
 
Pac-West shall be the single point of contact through which Customer may order
services under this Agreement for itself and its affiliates from the Pac-West
family of companies set forth in the recitals to this Agreement. Customer has no
obligation but may at its option purchase additional Ports under the terms and
conditions of this Agreement. The parties agree to follow the procedures for any
additional Port orders in accordance with that which is defined in this
Section 10.
 
(b)  Request For Information
 
Customer shall provide Pac-West with a non-binding request for information
(“RFI”) in writing identifying (i) the number of Ports being considered for
deployment by Customer; and (ii) the geographic location (for a new Rotary) or
the LCA (for the expansion of an existing Rotary) for such identified Ports.
 
(c)  RFI Response
 
Pac-West shall have seven (7) calendar days from receipt of such RFI to advise
Customer in writing whether (i) Pac-West agrees to provision such identified
Ports, if ordered, within the SLA installation time frame set forth in Section
12 below; (ii) Pac-West agrees to provision such identified Ports, if ordered,
within an alternative, reasonable time frame that is greater than the SLA
installation time frame set forth in Section 12 below; or (iii) Pac-West does
not agree to provision such identified Ports.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

9

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(d)  Firm Order Placement
 
In the event that Pac-West has identified that it agrees to provision the
identified Ports, if ordered, Customer shall have seven (7) calendar days from
receipt of Pac-West’ s written response to send Pac-West a firm and binding
order in writing (“Firm Order”) for the identified Ports or any fraction
thereof. If Customer does not send Pac-West a Firm Order within seven (7)
calendar days from receipt of Pac-West’s written response, Customer’s RFI and
Pac-West’s response thereto shall be deemed to have expired.
 
11.  Service Acceptance Procedures
 
Customer’s acceptance of newly activated Ports at a given location shall be made
promptly following the successful completion of service acceptance tests
conducted jointly by the parties. At a minimum, such service acceptance tests
shall include the login and RADIUS authentication to Customer’s network
specifically via the newly activated Ports. A full, and mutually agreeable
acceptance policy and procedure will need to be constructed within 30 days of
contract acceptance from both parties. Once Service has been accepted by
Customer, which acceptance shall not be unreasonably withheld, Customer agrees
to the billing provisions pursuant to Section 6 by Pac-West for all accepted
Ports.
 
12.  Service Level Agreements (“SLA”)
 
Pac-West agrees to provide Service in accordance with the performance standards
as defined herein.
 
(a)  Service Installation
 
Pac-West agrees to use best efforts to install all Ports of the Port Commitment
in accordance with the provisions of Section 4. Pac-West agrees to use
commercially reasonable efforts to install all new Ports that may be ordered
beyond the Port Commitment within forty-five (45) calendar days after receipt of
a Firm Order from Customer. In the event that Pac-West determines after
beginning the Port installation process that it will not be able to meet this
installation objective and notifies Customer of same, or Pac-West fails to meet
the scheduled installation date without prior notification, Customer may cancel
the ordered Ports without liability for any termination charges.
 
(b)  Acceptable Service Availability
 
“Service Level” shall be defined as the level of service at or above which
Pac-West shall provide the Service to Customer and includes the following
elements (all of which shall be based on industry-standard measurements)
provided by Pac-West: (i) 7x24x365 (at the Pac-West equipment location) remote
hands services; (ii) a network designed to ensure P.01 grade of service per
industry standards; (iii) installation of Service in accordance with the
installation guidelines as defined in Section 12(a); (iv) a time to repair from
the time Customer’s calls to the Pac-West help desk are answered (“MTTR”) that
is consistent with the provisions of Section l2(e) below; (v) Pac-West’s ongoing
efforts to meet or exceed industry standards for onsite power and environmental
provided to devices, PRI lines, local loop access, and for out-of-band access to
the devices under this Agreement; (vi) an average uptime of ninety nine and
ninety eight hundredths percent (99.98%) for the portion of the Pac-West network
from and including Pac-West switches, measured on a per-Port basis; and (vii)
monthly reports of a kind reasonably standard in the industry that relate to
performance issues and service levels in relation to the Pac-West network.
Pac-West will be deemed to have failed to meet the above Service Level elements
where one percent (1%) of the Ports provided under this Agreement fail to meet
any of the standards as set forth in this Service Level definition.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

10

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(c)  Service Outage Credits
 
Service outage credits may be claimed by Customer when any Port is interrupted
or does not meet performance standards for any period lasting one (1) or more
consecutive hours. No credit will be available if the interruption is caused by
(i) the failure of Customer to properly operate the NAS equipment; (ii) the
negligence or willful misconduct of Customer; or (iii) an event of Force Majeure
as provided in the Agreement. The amount of the credit shall be equal to the
pro-rata monthly fee due for all affected Ports during which a confirmed outage
has occurred, including the initial one (1) hour.
 
(d)  Service Failure Definitions
 
(i)  Severity 1 — CRITICAL - Service Outage
 
A service-outage situation is critical-system outage or service degradation
severe enough to completely inhibit custom-network usage. This includes outages
or system degradation of NAS equipment or of Local Exchange Carrier (LEC)
networks. Examples of Severity 1 Service Failure are:
 

z  
T-1 Outage(s) (Affecting 50% or higher of affected LCA)

z  
Circuit Outage DS-3 or Above (Affecting dial service)

z  
Backbone Equipment (Router, etc.) affecting dial service

z  
NAS Failure (Affecting 50% or higher of POP)

z  
Fiber Cut (Related to dial service outage)

z  
Power Outage (Related to dial service outage)

z  
Denial of Service (Authentication issues)

z  
Emergency Maintenance



(ii)  Severity 2 — MAJOR - Service Affecting
 
A service-affecting situation involves performance deviations that degrade
network performance, but do not completely inhibit customer usage of the
network. Examples of Severity 2 Service Failure are:
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

11

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.

z  
T-1 Outage(s) (Affecting 49% or less of affected LCA)

z  
NAS Failure (Affecting 49% or less of POP)

z  
Capacity problems due to circuit or router outage

z  
Performance problem not severe



(iii)  Severity 3 — MINOR - Non-Service Affecting
 
A non-service affecting situation involves remote-access issues, non-service
affecting system/network configurations, or scheduled or unscheduled maintenance
to the network and/or network equipment. The regular maintenance window will be
utilized under all non-emergency situations, and the customer will be notified
if any work needs to be done outside of these windows. Examples of Severity 3
Service Failure are:
 

z  
Routine Maintenance

z  
Remote Access Issues

z  
Non-Service Affecting Configurations and Code



(iv)  Service Failure Response Times
 
Pac-West shall use commercially reasonable efforts to diligently respond and
repair any service failure based upon the grade of the failure, in accordance
with the tables set forth below.
 
Security Level
Maximum Time to
Repair (MTTR)
1
2 hours
2
4 hours
3
8 hours



(v)  Escalations
 
Exhibit 3 contains Pac-West’s operations and senior management escalation
matrix. Pac-West agrees to update and maintain such matrix on a current basis
for the duration of the Service Term. Such matrix shall include email addresses
and telephone access numbers for operations and senior management points of
contact who are available and authorized to address and resolve Service
performance issues on a 24x7x365 basis. Fault Notification Procedures
 
For all problems requiring Customer’s NOC interaction, attention should be sent
to noc@qwestdial.net or contact to be made through the Wholesale direct number,
800.360.2577. Pac-West will provide a single point of contact for Customer to
use as a network outage contact.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

12

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
13.  Applicable Federal, State. or Local Tariffs
(a)  Tariff Disclosure
 
This Agreement is in addition to, and in no way replaces, any applicable tariff
provisions, and together with such tariff provisions, shall be used to settle
any dispute that may arise with respect to the Service provided hereunder.
Pac-West agrees to provide Customer with a list of all applicable tariffs and
corresponding territories that may apply to this Service offering within
thirty (30) days of the Effective Date.
 
(b)  Service-related Tariff Filings
 
In the event that Pac-West is required to make any tariff filings with respect
to this Agreement, Pac-West agrees to provide Customer with a draft of such
tariff filing for Customer’s review, comment, and approval, which shall not be
unreasonably withheld, conditioned, or delayed by Customer. Pac-West agrees to
afford Customer a reasonable period of time to conduct such review, but no less
than fourteen (14) calendar days, and to incorporate or otherwise address any
reasonable comments provided in writing by Customer to Pac-West. In no event
shall such a tariff filing be inconsistent with or contrary to the terms and
conditions of the Agreement.
 
(c)  Regulatory Changes to Service
 
Pac-West and Customer acknowledge that this Agreement and some or all of the
Services provided hereunder may be subject to review by certain federal, state,
and local regulatory bodies. If any regulatory action by such bodies alters the
terms and conditions of this Agreement materially and adversely to either party,
the affected party may terminate the affected Service(s) without liability for
any termination charges upon thirty (30) days prior written notice to the other
party; provided that the parties are unable to negotiate in good faith a
mutually agreeable alternate relationship within ten (10) day’s of such notice.
Notwithstanding the foregoing, if a proposed regulatory action includes future
charges relating to regulatory changes in interconnect agreements with an
incumbent local exchange carrier (“ILEC”), the Parties agree to the following
procedure:
 
(i)  Pac-West shall provide notice to Qwest of such proposed regulatory action
immediately after the same is received by Pac-West;
 
(ii)  If such regulatory action occurs and results in an increase in charges in
interconnect agreements between Pac-West and an ILEC, Customer shall nonetheless
receive the Services on the same rates and charges as provided herein for a
period of six (6) months. After that six-month period, Customer may choose to
either (i) pay the increase in charges on a pass-through basis, without markup,
or (ii) terminate the Agreement without penalty or liability, including, without
limitation, any early termination charges in Section 3. If Customer chooses to
terminate the Agreement as provided in this subsection, Customer shall receive
the Transition Assistance provided in Section 3(d) during the Transition Period,
but the price payable by Customer during such Transition Period shall reflect
the increase in charges on a pass-through basis, without markup, as described in
this subsection.
 
(d)  Tariff Misapplication
 
Notwithstanding anything in this Agreement to the contrary, in the event that
Pac-West enforces or attempts to enforce any tariff provision that is materially
different from the provisions, spirit, and intent of this Agreement, Customer
may cancel the Service(s) affected by such enforcement or attempted enforcement
without liability for any termination charges upon thirty (30) days prior
written notice to Pac-West.
 
14.  Sale of Assets
 
In the event that Pac-West or its affiliate(s) sell(s) any network assets used
in connection with the Services to a third party, the number of Ports associated
with the network assets sold by Pac-West or its affiliate shall survive the sale
with respect to Customer’s satisfaction of the Minimum Service Commitment set
forth in Section 4.
 
15.  Annual Review
 
On or about the anniversary date of the Effective Date of this Agreement, the
parties shall meet on an annual basis to review and discuss the Services’
architecture and equipment, market conditions, regulatory changes, and the
market competitiveness of the prices and commitment levels set forth herein, as
well as any business, performance, or operational issues as may arise between
the parties. The parties also shall discuss the deployment of future
technologies in Pac-West’s networks, including without limitation alternative
call delivery technologies (e.g., SS7 and/or soft switch technologies), and any
corresponding price decreases associated with such deployment. The parties agree
to negotiate in good faith to maintain the competitive viability of this
Agreement.
 
16.  Representations and Warranties
 
(a)  Execution Authority
 
Each party represents and warrants to the other that it has the power and
authority to enter into this Agreement and each Schedule or Exhibit hereunder.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].
13

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(b)  Service Authority
 
Pac-West represents and warrants that it has the ability and authority to
provide, directly or indirectly through its affiliates and/or subcontractors,
the Services described in this Agreement agreed upon by the parties within those
LATAs where Pac-West or its affiliates operate.
 
(c)  Pac-West Warranties
 
Pac-West represents and warrants that:
 
(i)  it shall provide suitably qualified personnel to perform the Services
defined in this Agreement in a timely and efficient manner with diligence and
care, consistent with the professional standards of practice in the industry,
and in conformance with all applicable laws and regulations, and that the
Services shall comply with this Agreement and the SLA. Pac-West shall provide,
maintain, and upgrade the Services in accordance with the same first-class
standards applied by Pac-West to similar projects for itself, for any of its
affiliated companies, and for other clients; and
 
(ii)  any software, (including any updates, releases and versions thereto) and
any media used to distribute it used by Pac-West to provide the Services
(collectively, the “Software”), contains no computer instructions, circuitry,
routines or other technological means (“Harmful Code”) whose purpose is to
disrupt, damage or interfere with Customer’s use of its computer and
telecommunications facilities for their commercial, test or research and
development purposes. Pac-West further represents that current releases of the
Software contain no third party software that would require Customer to obtain
any licenses or agree to any terms and conditions in addition to those set forth
in this Agreement. Pac-West shall indemnify Customer and hold Customer harmless
from and against any and all claims, losses, costs, liabilities, damages and/or
expenses, including reasonable attorneys fees and allocated cost of Customer’s
in-house counsel, arising from the presence of Harmful Code in or with the
Software used by Pac-West in providing the Services; and
 
(iii)  it has obtained and shall maintain the full power and authority to grant
the rights granted and provide the Services herein without the further consent
of any other person. Pac-West will indemnify Customer and hold it harmless from
and against any and all claims, losses, costs, liabilities, damages and/or
expenses, including reasonab1e attorney’s fees and allocated cost of Customer’s
in-house counsel, arising out of any breach or claimed breach of this warranty;
and
 
(iv)  the Software, materials and equipment used to provide the Services shall
be able to accurately process data (including without limitation, calculating,
compiling and sequencing) from, into and between the twentieth and twenty-first
centuries, including leap year calculations, and will create, store, process and
output information related to or including dates on or after January 1, 2000
without error or omissions. At Customer’s request, Pac-West will provide
evidence sufficient to demonstrate the ability of the Equipment provided under
this Agreement to meet these requirements; and
 
(v)  there are no pending or threatened lawsuits, claims, disputes or actions
(i) alleging that the equipment infringes or misappropriates any third party’s
patent, copyright, trademark, trade secret, proprietary or other intellectual
property rights, or (ii) adversely affecting the equipment, the Services or
Pac-West’s ability to undertake and perform its obligations under this
Agreement.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

14

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(d)  Express Warranties
 
THE EXPRESS WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THOSE OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
 
17.  Limitation of Liability
 
(a)  Customer Indemnification
 
Pac-West shall indemnify Customer from any claim or damages due to the injury or
death of any individual, or the loss or damage to real or personal property,
resulting from the willful or negligent acts, or omissions of Pac-West, its
agents or employees.
 
(b)  General Liability Limitation
 
EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS UNDER SECTIONS 18 (INTELLECTUAL
PROPERTY INDEMNITY) AND 19 (CONFIDENTIALITY), IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
(c)  Applicable Law
 
In the event any applicable law does not allow the limitation or exclusion of
liability as provided for in this Agreement, the subject limitation or exclusion
of liability shall be deemed modified so as to limit or exclude the parties’
liability for damages hereunder to the greatest extent permitted by such law.
 
(d)  Internet Disclaimers & Limitations
 
Neither party will be liable or responsible for the content of any information
contained on the Internet. Neither party will assume any responsibility for any
consequences suffered by any third person as a result of obtaining Internet
access, including without limitation damages arising from accessing Internet
content or from computer viruses.
 
18.  Intellectual Property Indemnity
 
(a)  Pac-West shall defend, indemnify, and hold harmless Customer from any third
party claim alleging that the Services provided hereunder violate the patent,
trade secret, copyright, or other intellectual property right of any third
party; provided that Customer provides Pac-West: (a) prompt notice of such
claim; (b) sole control over the defense and/or settlement of such claim; and
(c) all assistance reasonably required for the defense of such claim.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

15

--------------------------------------------------------------------------------


Confidential Treatment Requested by Pac-West Telecomm, Inc.
 
(b)  Customer shall defend, indemnify, and hold harmless Pac-West from any third
party claim alleging that Customer’s Service specifications provided to Pac-West
hereunder (if any) violate the patent, trade secret, copyright, or other
intellectual property right of any third party; provided that Pac-West provides
Customer: (a) prompt notice of such claim; (b) sole control over the defense
and/or settlement of such claim; and (c) all assistance reasonably required for
the defense of such claim.
 
19.  Confidentiality
 
The parties agree to abide by the Mutual Non-disclosure Agreement attached
hereto for reference as Exhibit 1, which shall be executed by the parties
contemporaneously herewith.
 
20.  No Publicity
 
Neither party may use the name, logo, trademarks, service marks, or other
proprietary identifying symbols of the other party in any press release, public
statement, advertising, signage, marketing materials, brochures, or other
materials in any medium without the other party’s prior written consent. With
respect to Customer, such prior written consent shall be required from both:
(a) a Vice President or more senior officer of Customer; and (b) an authorized
representative of Customer’s media relations department. Any such permitted use
shall comply with the guidelines or instructions provided by the other party.
 
21.  Force Majeure
 
(a)  Definition
 
Neither party shall be liable for any loss or damage resulting from any cause
beyond its reasonable control (“Force Majeure”), such as, but not limited to,
fire, explosion, lightning, flood, earthquake, strikes or labor disputes,
terrorism, floods, storms, acts of God, war, civil disturbances, acts of civil
or military authorities, or the public enemy. Upon the occurrence of any Force
Majeure event and to the extent such Force Majeure event substantially
interferes with a party’s performance with respect to a Service, such party
shall be excused from such performance during the period of the Force Majeure
event; provided that the party invoking this Section 21(a) uses all commercially
reasonable efforts to avoid or remove such causes of nonperformance. In the
event that Pac-West invokes this Section 21(a), Customer’s payment obligations
for any affected Service(s) shall be suspended during the period of such Force
Majeure event.
 
(b)  Termination Rights
 
In the event of a delaying or interfering condition having more than thirty (30)
calendar days duration, the other party may terminate the affected Service(s)
without liability for any termination charges upon ten (10) days prior written
notice to the party invoking Section 21(a) above and the Ports associated with
such terminated Services shall be counted for purposes of satisfying the Port
Commitment.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

16

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
22.  Insurance
 
During the term of this Agreement, Pac-West shall maintain insurance of the
kinds and in the amounts specified below with insurers of recognized
responsibility, licensed to do business in the State(s) where the Services are
being performed, and having either: an A.M Best’s rating of A-8, a Standard &
Poor’s (“S&P’s”) rating of AA, or a Moody’s rating of AZ. If any Services
provided for or to be performed under this Agreement are subcontracted, Pac-West
shall require the subcontractor(s) to maintain and furnish it with insurance
approved by Customer.
 
(a)  Insurance Coverage
 
In accordance with the above, Pac-West and any subcontractors shall maintain the
following insurance coverage:
 
(i)  Commercial General Liability Insurance: $1,000,000 per occurrence combined
single limit/$2,000,000 general aggregate and will include coverage for
contractual liability, coverage for the use of independent contractors, products
and completed operations, and will not contain an exclusion for explosion,
collapse, and underground coverage.
 
(ii)  Business Automobile Liability Insurance including coverage for owned,
hired, leased, rented and non-owned vehicles as follows: $1 million combined
single limit per accident.
 
(iii)  Worker’s Compensation and Employers’ Liability Insurance: Workers’
Compensation in the statutory amount(s) and with benefits required by the laws
of the state in which the Services are performed and the state(s) in which
employees are hired, if the state(s) are other than that in which the Services
are performed. Employers’ Liability with minimum limit of liability of:
(a) $l million for bodily injury by accident/each accident, (b) $1 million for
bodily injury by disease/each employee, and (c) $1 million for bodily injury by
disease/policy limit (aggregate).
 
(iv)  A combination of primary and excess/umbrella liability policies will be
acceptable as a means to meet the limits specifically required hereunder. THE
REQUIRED MINIMUM LIMITS OF COVERAGE SHOWN ABOVE, HOWEVER, WILL NOT IN ANY WAY
RESTRICT OR DIMINISH PAC-WEST’S LIABILITY UNDER THIS AGREEMENT.
 
(b)  Insurance Certification
 
Certificates of such insurance shall be submitted to Customer naming Customer as
ADDITIONAL INSURED on such policies as appropriate, prior to the start of any
Services associated with this Agreement. These certificates shall certify that
termination of such coverage shall be effective without at least ten (10) days
advance notice to Customer.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

17

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(c)  Subcontractor Insurance
 
Pac-West shall require each subcontractor to provide and maintain at all times
during the term of this Agreement insurance equivalent to that which is required
of Pac-West. Each subcontractor shall waive all right to recovery against
Customer for any injuries to persons or damage to property in the execution of
Services performed under this Agreement, exclusive of such liability resulting
from Customer’s negligence or intentional misconduct.
 
(d)  Insurance Deficiency Remedies
 
Should Pac-West at any time neglect or refuse to provide the insurance required,
or should such insurance be canceled or non-renewed, Customer shall have the
right to purchase such insurance, and the cost shall be billed to Pac-West. In
addition, should Pac-West at any time neglect or refuse to pay the necessary
premium, Customer shall have the right to deduct this amount from monies due
Pac-West.
 
(e)  OSHA Compliance
 
Pac-West and all subcontractors shall comply with the terms of the Occupational
Safety and Health Administration (OSHA) and all locations’ and jurisdictions’
safety and health regulations during the full term of this Agreement.
 
23.  Assignment
 
Neither party may assign, transfer or convey any of its rights, in whole or in
part, by operation of law or otherwise, nor delegate any of its duties of
performance under this Agreement, without the prior written consent of the other
party, and any attempted delegation or assignment without such written consent
shall be absolutely null and void ab initio and of no force or effect.
Notwithstanding the foregoing, (i) Customer may assign its rights and benefits
and delegate its duties and obligations under this Agreement without the consent
of Pac-West to any Affiliate of Customer or if necessary to satisfy the rules,
regulations and/or orders of any federal, state or local governmental agency or
body, provided that unless Pac-West agrees otherwise in writing, such consent
not to be unreasonably withheld, Customer shall remain liable hereunder if it
assigns this Agreement to its Affiliate and (ii) Pac-West may assign its rights
and benefits and delegate its duties and obligations under this Agreement
without the consent of Customer to an affiliate of Pac-West provided that unless
Qwest agrees otherwise in writing, such consent not to be unreasonably withheld,
Pac-West shall remain liable hereunder if it assigns this Agreement to its
Affiliate. Subject to the restrictions contained in the preceding sentences,
this Agreement shall be binding upon the successors and assigns of the parties.
“Affiliate” means, with respect to a party, any person, group of persons or
entity which controls, is controlled by, or is under common control with such
party. For purposes hereof, “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies of any such entity whether through the ownership of voting securities,
by contract or otherwise.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

18

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
24.  Governing Law
 
(a)  Governing State Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to any conflict of laws principles;
provided that if a Service purchased hereunder is subject to an alternative
governing law provision set forth in an applicable tariff, then such alternative
governing law provision shall apply to such Service.
 
(b)  Dispute Resolution
 
The parties shall in good faith attempt to resolve through informal
negotiations, at the lowest possible level of authority, any disagreement,
controversy, claim, or dispute arising under this Agreement (“Dispute”). The
parties agree that time shall be of the essence in the resolution of such
Dispute. In the event that such negotiations are not successful, the Dispute
shall be referred to each party’s respective operational Vice President or its
equivalent, who shall attempt to resolve the Dispute within thirty (30) days. In
the event that the parties are not able to resolve the Dispute within this
thirty (30) day period, or such other period of time as the parties may mutually
agree upon, either party may submit the dispute to arbitration in San Francisco,
California, under the commercial arbitration rules of the American Arbitration
Association, or, at its option, shall prior to the commencement of arbitration
be entitled to pursue its legal and/or equitable remedies in a federal or state
court of competent jurisdiction.
 
25.  Notices
 
All notices or other communications hereunder shall be deemed to have been fully
given when made in writing and delivered in person, by confirmed facsimile or
overnight courier, or deposited in the United States mail, postage prepaid, and
addressed as follows:
 
To Customer:


555 Seventeenth Street, Suite 1000
Denver, Colorado 80202
Attn: President - Qwest Internet Solutions
Attn: General Counsel


To Pac-West Telecomm, Inc.:


1776 March Lane Ste.250
Stockton., CA 95207
Attention: Greg Miller
Vice President of Sales


Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

19

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
The address to which notices may be given by either party may be changed upon
written notice given to the other party pursuant to this Section 25.
 
26.  Construction
 
(a)  This Agreement shall be construed wherever possible to avoid conflict
between the Articles hereof and the attachments and exhibits hereto
(“Attachments”). Where a conflict cannot be avoided, the provisions set forth in
the Articles of this Agreement shall control over the Attachments hereto.
 
(b)  The parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, the Agreement shall be construed as
if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.
 
27.  Non-Waiver
 
The failure of Pac-West or Customer to insist upon strict performance of any
provision of this Agreement in any one or more instances shall not be construed
as a waiver or relinquishment for the future of any such provision, but the same
shall be and remain in full force and effect.
 
28.  Severability
 
If any term of this Agreement is found to be unenforceable in any jurisdiction,
then such term shall be enforced to the maximum extent permitted by law, rather
than voided, and the remaining terms of this Agreement shall remain in full
force and effect.
 
29.  Headings
 
Article, section, or paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
 
30.  Relationship of Parties
 
(a)  Non-Exclusivity
 
The relationship created by this Agreement is non-exclusive. Customer shall be
free to acquire services similar to the Services from alternative sources
without obligation to Pac-West.
 
(b)  Pac-West as Independent Contractor
 
Pac-West’s relationship to Customer is that of an independent contractor.
Pac-West’s employees and subcontractors shall be deemed to be independent
contractors, and not employees of Customer, for the purposes of all applicable
laws and regulations.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

20

--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
(c)  Relationship Boundary
 
This Agreement is not intended by the parties to constitute or create any form
of business relationship beyond the express terms hereof, and the rights and
obligations of the parties shall only be those expressly set forth in writing.
Neither party shall have authority to bind the other, except to the extent
authorized herein.
 
31.  Purchases on Behalf of Customer Affiliates
 
Customer may purchase Services pursuant to this Agreement for the use by
Customer’s Affiliates and their end users.
 
32.  Entire Agreement
 
This Agreement and any applicable tariff provisions shall constitute the
complete, final, and exclusive statement of the terms of the agreement between
Pac-West and Customer regarding the subject matter hereof, and shall supersede
all prior or contemporaneous written or oral representations, understandings,
and communications relating thereto. The terms and conditions of this Agreement
shall not be varied, supplemented, waived, qualified, modified, or interpreted
by any prior or subsequent course of dealing between the parties, failure, or
delay to enforce any rights hereunder, or by any usage of trade or manner other
than by a subsequent writing signed by authorized representatives of both
parties. Neither party shall be bound by any pre-printed terms additional to or
different from those in this Agreement that may appear subsequently in the other
party’s form documents, purchase orders, quotations, acknowledgments, invoices,
or other communications, except for any applicable tariff provisions.
 
IN WITNESS WHEREOF, the parties have caused this Dial Access Services Agreement
to be executed by their respective authorized representatives.
 
AUTHORIZED APPROVALS
 
Qwest Communications Corporation                                        Pac-West
Telecomm, Inc.
 
By: /s/ William Eveleth                                                  By: /s/
Gregory S. Miller      
 
Printed Name: William Eveleth                                                
Printed Name: Gregory S. Miller  
                                                           
Title:                                                                                                                                                                       Title: 
Vice President - Sales     
 


 